United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-20453
                        Conference Calendar


HAYWOOD MACK ROSS,

                                    Plaintiff-Appellant,

versus

LAMAR CONSOLIDATED INDEPENDENT SCHOOL DISTRICT; BOARD OF
TRUSTEES; MICHAEL RICHARD; JACK CHRISTIANA; MARY LOU DUJKA; SAM
HOPKINS; KATHY HYNSON; JULIE THOMPSON; JESSE TORRES; THOMAS
RANDLE, Dr. Thomas Randle, Superintendent; EXECUTIVE DIRECTOR
HUMAN RESOURCES; JUDY ADAMSON; LISA McKEY; KAREN MUMPHORD;
PHYLLIS DAVIDSON,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:06-CV-162
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Haywood Mack Ross appeals from the district court’s order

denying his motion to proceed in forma pauperis (IFP) in the

district court with a pro se complaint pursuant to the Americans

With Disabilities Act, 42 U.S.C. § 12101.

     Ross’s appellate brief is directed to his current economic

status rather than his status at the time he sought to proceed


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-20453
                                  -2-

IFP in the district court.    He has not briefed a direct challenge

to the district court’s ruling.    This is the same as if he had

not appealed that ruling.    See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     In any event, the district court did not abuse its

discretion in denying Ross’s IFP application.    See Flowers v.

Turbine Support Div., 507 F.2d 1242, 1244 (5th Cir. 1975); Adkins

v. E. I. DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948).

At that time, Ross purportedly had $3,250 in savings and checking

accounts and was receiving more than $2,000 monthly in various

benefits.

     Ross’s appeal is without merit and is frivolous.     See Howard

v. King, 707 F.2d 215, 220 (5th Cir. 1983).    Accordingly, the

appeal is DISMISSED.   5TH CIR. R. 42.2.